Examiner’s Amendment
This action is responsive to the following communication: a Request for Continued Examination (RCE) filed on 02/17/2022, a corresponding Supplemental Amendment filed on 03/15/2022, and an examiner-initiated interview conducted on 06/02/2022. 
Claims 1-3, 5-7, 15-20 are pending in the case; Claims 1 and 15 are independent claims;  Claim 4 is canceled by Supplemental Amendment filed on 03/15/2022, and claims 8-14 are cancelled below by the Examiner’s Amendment.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on 02/17/2022 and the corresponding Supplemental Amendment filed on 03/15/2022 have been entered.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by the applicant’s representative, Sterlon R. Mason (Reg. No. 41,179), on June 03, 2022.

Amendments to the Claims

5.	The listing of claims below will replace all prior versions and listings of claims in the application (note that Claims 2-3, 5-7, 16-20 remain as Previously Presented in the Supplemental Amendment filed on 03/15/2022; Claims 1 and 15 are further amended and Claims 8-14 are cancelled by the examiner’s amendment as indicated below):
1.	(Currently Amended) A system, comprising:
	a processing resource; and
	a non-transitory computer readable medium having stored thereon instructions to cause the processing resource to:
perform a first function on a displayed application in response to a first input including a gesture performed by a user on a user interface without a gesture button being displayed on the user interface;
display the gesture button on the user interface with the displayed application after performing the first function; and
perform a second function on the displayed application that is different than the first function in response to a second input including the gesture performed by the user using the gesture button displayed on the user interface,
wherein the displayed application on the user interface is an internet browser application.

8.-14. 	(Canceled)

15.	(Currently Amended) A method, comprising:
determining a first defined function performed on a displayed application that corresponds to a first input including a gesture performed on a user interface without a gesture button being displayed on the user interface;
	determining a second defined function performed on the displayed application that corresponds to a second input including the gesture being performed on the gesture button displayed on the user interface, wherein the second defined function is different than the first defined function; 
	performing the first defined function on the displayed application in response to the first input including the gesture;
	displaying the gesture button with the displayed application at a location on the user interface after performing the first defined function, wherein the gesture button is semi-transparent;
	determining that the second input including the gesture is performed on the gesture button displayed on the user interface; and
	performing the second defined function on the displayed application in response to the determination that the second input including the gesture is performed on the gesture button,
wherein the displayed application on the user interface is an internet browser application.
			 
Allowable Subject Matter
6.	Claims 1-3, 5-7, 15-20  are allowed. 
With respect to independent Claim 1 (and similarly, independent Claim 15), the prior art of record including additional reference listed in PTO-892 of this Office Action does not appear to disclose or suggest every limitation recited in Claim 1. Namely, the prior art of record does not appear to disclose or suggest “perform a first function on a displayed application in response to a first input including a gesture performed by a user on a user interface without a gesture button being displayed on the user interface; display the gesture button on the user interface with the displayed application after performing the first function; and perform a second function on the displayed application that is different than the first function in response to a second input including the gesture performed by the user using the gesture button displayed on the user interface” as recited in claim 1.
The prior art of Sawada (US 2015/0378459) is directed towards performing a first function of displaying a virtual joystick on a displayed application in response to a first touch input and performing a second function of changing the position of the virtual joystick and a displayed object on the displayed application in response to a second drag input on the virtual joystick ([0034] &[0027]-[0028], touch input to display virtual joystick, i.e., the first function;  Fig. 7 and Fig. 8 (a)-(d), drag to perform a second function or third function that is different from the first function). Sawada also teaches that the displayed application can be any application like an Internet browser application recited in claim 1 ([0030]). However, Sawada seems to be silent on the feature that the first touch input is the same as the second drag input. Sawada also does not appear to disclose or suggest to “perform a first function before displaying the gesture button on the displayed application” as required by claim 1. In other words, claim 1 requires that the first function is not to display the gesture button and Sawada does not appear to teach such a feature.
The prior art of  Mhun (US 2018/0157395) is directed toward controlling the display of a virtual home button on the touch screen of a mobile terminal, based on a movement of the mobile terminal, reception of an event including user input and a displayed application content ([abstract] & [0012], virtual home button display control; Figs. 13-14, device movement and virtual home button display; Fig. 6 & Fig. 9 & 17, user input on lock screen and application execution screen and virtual home button display based on user input; Fig. 26 & Fig. 27, different displayed content and different virtual home button displays in size, shape and home button menu content). Mhun teaches the feature that a first drag input to display a virtual home-button or virtual joystick on an Internet browser application (Fig.  18 & [0296], first drag input to display virtual home button 1830, and the virtual home button is overlaid on first content 1810 of an application, although Fig. 18 illustrated with a messenger application first content like 1710 in Fig. 17 & [292], the first content may include a web browser application in [0350]; Fig. 27 & [0360]-[0362], drag the first side of the bezel part 2720 to display a virtual home button 2730 in [0362], although the display content in 2710 is exemplified with a video playback application, the display content can also be a web browser application in [0350] and the shape of the virtual home button depends on the display content).  Mhun also teaches a second drag input on a displayed Internet browser application using the virtual home button to perform a second function that is different from the first function of displaying a virtual home button (Fig. 11, drag input 1140 on the virtual home button to perform a second function). However,  Mhun does not seem to teach or suggest to perform a first function that is not to display a gesture button on the displayed application as required by claim 1.
Other prior art of record (Lamb et al. (US 2012/0284673), Ballesteros et al. (US 2016/0179337), etc.) similarly fails to disclose or suggest the above-discussed combination of features as recited in claim 1.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						
/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179